Citation Nr: 0122118	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder on a primary basis.  

2.  Entitlement to service connection for a right knee 
disorder on a primary basis.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder on a primary basis.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from May 1987 to January 1988.
 
By an April 1990 decision the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, granted 
service connection for a pulled left hamstring muscle, a 
pulled right hamstring muscle and bilateral pes planus, and 
assigned noncompensable ratings for those disorders.  Also by 
that decision the RO granted a 10 percent rating effective 
from April 19, 1989, based on multiple service-connected 
noncompensable disabilities, pursuant to 38 C.F.R. § 3.324 
(2000).  Also by that decision the RO denied service 
connection for a low back disorder.  The decision, including 
in particular as to the denial of service connection for a 
low back disorder, was not timely appealed.  

In a May 1999 decision the RO denied service connection for 
disorders of the left and right knees on a primary basis; 
found that new and material evidence had not been submitted 
to reopen a claim for primary service connection for a low 
back disorder; and granted increased disability ratings to 10 
percent for bilateral pes planus, the left hamstring muscle 
injury and the right hamstring muscle injury.  

In June 1999 the veteran claimed secondary service connection 
for a low back disorder and right and left knee disorders.  
In July 1999 he claimed secondary service connection for 
depression.  Secondary service connection for depression was 
denied in a March 2000 rating action and has not thereafter 
been the subject of a notice of disagreement.  Secondary 
service connection for a right knee disorder and a left knee 
disorder was denied in a March 2000 so-called Supplemental 
Statement of the Case without being preceded by a rating 
action, a notice of disagreement, a Statement of the Case, or 
a substantive appeal. 

Service connection for residuals of a head injury was denied 
by a rating action on March 15, 2000, and covered in a March 
15, 2000 Statement of the Case, without the veteran having 
filed or having had an opportunity to file a notice of 
disagreement.  

The issue of entitlement to an increased rating for bilateral 
pes planus, covered in a March 15, 2000 Statement of the 
Case, has not been the subject of a timely substantive 
appeal.  

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, covered in a 
March 15, 2000 rating action, has not been the subject of a 
notice of disagreement.  

All procedural irregularities referred to above are called to 
the attention of the RO for appropriate action.  

In July 1999 the veteran disagreed in some manner with the 
effective date of award of disability compensation benefits.  
This matter is referred to the RO for clarification and 
appropriate action.  

In July 1999 the RO issued a Statement of the Case denying 
service connection for disorders of the left and right knees 
on a primary basis, and finding that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disorder on a primary basis.  These 
issues were subsequently appealed and are before the Board 
for appellate consideration. 


FINDINGS OF FACT

1.  The April 1990 RO decision denying service connection for 
a low back disorder was not the subject of a timely notice of 
disagreement, and, as such, became final.  

2.  No evidence whatsoever has been submitted by the veteran 
in his attempt to reopen his claim for primary service 
connection for a low back disorder. 





CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's last final decision denying primary service connection 
for a low back disorder; the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 and Supp 2001); 
38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to service 
connection and reopening his claim.  The appellant has not 
identified any additional evidence to support reopening of 
his claim.  Moreover, the VCAA and implementing regulations 
do not eliminate the requirement that new and material 
evidence be presented to reopen the veteran's previously 
denied claim.

The Board notes that by a letter dated March 1999 the RO 
advised the veteran that a prior decision denied service 
connection for a low back disorder and that new and material 
evidence was necessary to reopen the claim.  The RO then 
explained that this meant the veteran must submit evidence 
not previously considered that is pertinent to the claim.  
The RO added that the best type of evidence would include 
medical records or statements from physicians who treated the 
veteran since service.  The RO, in its May 1999 rating 
decision denying reopening of the claim, and in a Statement 
of the Case in July 1999, again explained that the claim 
could not be reopened without new and material evidence.  The 
current standard for newness and materiality of evidence to 
reopen claims, as provided within 38 C.F.R. § 3.156(a), was 
addressed both in the May 1999 rating decision and in the 
July 1999 Statement of the Case.  The Board finds that by 
these means the RO has satisfied the requirement to inform 
the veteran of evidence necessary to complete his claim.  
Veterans Claims Assistance Act of 2000 and the implementing 
regulations.
 
The last prior rating decision denying service connection for 
a low back disorder was an April 1990 RO decision.  The 
veteran was provided notice of that decision in a May 1990 
letter sent to his most current address then of record, with 
an attached notice of his procedural and appellate rights.  
That determination became final because the veteran did not 
file a timely notice of disagreement.  At the time of that 
determination in April 1990, the claims folder contained no 
service or post service medical evidence of the existence of 
a low back disorder, but rather only the veteran's bare 
allegation of the presence of a low back disorder related to 
service.  

Since that last prior rating decision no evidence, medical or 
otherwise, has been submitted into the record showing the 
presence of a low back disorder currently or at any time in 
the past.
 
In a June 1999 notice of disagreement the veteran provided 
the names of three physicians who reportedly treated him for 
a low back disorder and/or knee disorders.  However, the RO 
in a July 1999 letter requested that the veteran provide 
addresses of these treating physicians and authorization and 
releases to permit the RO to obtain medical records from 
these physicians.  In that letter the RO also requested that 
the veteran himself obtain and submit medical evidence in 
support of his claims.  The veteran neither submitted the 
requested authorization and releases, nor submitted any 
medical evidence related to a claim for primary service 
connection for a low back disorder.  In summary, the current 
appellate record contains no medical evidence of the 
existence of a low back disorder. 

In the absence of new and material evidence related to the 
veteran's claim for service connection for a low back 
disorder on a primary basis, the veteran's request to reopen 
a claim for service connection for a low back on a primary 
basis must be denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to primary service connection for a low 
back disorder is not reopened, and the appeal is denied to 
this extent.


REMAND

This remand addresses claims for service connection for left 
and right knee disorders on a primary basis only.  The 
evidence of record reveals that the veteran, in a statement 
attached to his notice of disagreement submitted in June 
1999, has provided names of three physicians who reportedly 
treated him for disorders of his knees and/or a back 
disorder.  However, he did not provide authorizations and 
releases to allow the RO to obtain records from these 
physicians, despite the RO's request to him by letter in July 
1999.  The veteran has also not himself submitted any such 
medical records despite the RO's request that he do so.  

The claims folder contains no clinical documentation of 
disorders of either knee either in service or post service.  
The service medical records have been obtained and associated 
with the claims folder.  

The claims folder reveals that the veteran is currently 
incarcerated in a Federal prison in Indiana following a 
felony conviction, and is serving a life sentence.  This 
necessarily presents difficulties with regard to any future 
examination of the veteran.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

Notwithstanding the veteran's current incarcerated status, it 
is required that the VA attempt to assist him in his claims 
for service connection for left and right knee disorders.  In 
this regard, the VA must at least attempt to have him 
examined to address questions of the existence and onset of 
left and right knee disorders.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should provide the veteran 
with a current opportunity to identify 
all treatment for left and right knee 
disorders since discharge from service 
and until the present time, with 
approximate dates of all such treatment 
or evaluation.  He should again be 
requested to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  All records identified and 
not currently of record should be 
obtained and associated with the claims 
folder. 

2.  The RO should make inquiry to the 
Federal prison where the veteran is 
incarcerated, to determine whether a 
prison physician will examine the 
veteran to ascertain the presence or 
absence of a left knee disorder and a 
right knee disorder, and, if present, 
the approximate dates of onset of such 
disorders.  If such an examination may 
be scheduled, a copy of this Remand 
should be forwarded to the prison for 
review by the examiner.  In this 
particular case, it is not necessary 
that the examiner review the claims 
folder, because the claims folder 
contains no clinical documentation of a 
left or right knee disorder either in 
service or post service.  Upon 
examination, if performed, all clinical 
findings for each knee should be 
reported, and the physician should 
respond to the following questions for 
each knee:

A)  Does the veteran 
currently have a medically 
identifiable disorder of that 
knee?  

B)  If the answer to the 
above question is in the 
affirmative, is it at least 
as likely as not that the 
disorder developed during the 
veteran's period of active 
military service (from May 
1987 to January 1988) or is 
otherwise related to that 
service.  
3  Thereafter, the RO should review the 
remanded issues.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to comply with newly enacted legislation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals


 



